Citation Nr: 18100224
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 05-00 072
DATE:	March 30, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The Veteran had honorable active duty service with the United States Army from June 1965 to June 1967.  The Veteran was the recipient of the Vietnam Service Medal and the Vietnam Campaign Medal.  
This comes before the Board of Veterans Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned a temporary total (100 percent) disability rating based on surgical or other treatment necessitating convalescence effective April 3, 2003, and a 30 percent rating effective June 1, 2003, for the Veterans service-connected diabetic retinopathy.
In a June 2006 rating decision, the RO assigned a higher 70 percent rating effective August 10, 2005, for the Veterans service-connected diabetic retinopathy.  Despite the increased disability ratings, the Veterans appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).
In April 2009, July 2011, March 2013, and October 2015, the Board remanded the claim for additional development.  In March 2013, the Board denied the Veterans claim for an increased rating for diabetic retinopathy prior to August 10, 2005, and remanded the claim for a disability rating greater than 70 percent effective August 10, 2005, for diabetic retinopathy.  
When this case was previously before the Board in October 2015, the Board remanded a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 10, 2005, for additional development.  While in remand status, the RO granted the Veterans claim for a TDIU for the period prior to August 10, 2005.  Thus, that claim is no longer before the Board.
Entitlement to a disability rating in excess of 70 percent for diabetic retinopathy from August 10, 2005 to present.  
The Veteran underwent several VA examinations during the appeal period.  He was examined in July 2017.  The July 2017 VA examiner conducted visual field testing and noted contraction of visual field.  However, it does not appear that the Goldmann chart was included with the examination report as required by 38 C.F.R. § 4.77(a).  Additionally, the Board notes that the Veteran was provided a VA examination in January 2018.  The VA examiner found that the Veterans glaucoma and cataracts were at least as likely as not caused by his service-connected diabetes mellitus and included adequate rationale to support the opinion.  Visual field testing was performed and a Goldmann chart was attached to the examination report.  However, there are no numeric interpretations for each of the eight meridians.  An interpretation is necessary to rate the Veterans service-connected eye disorder.  Therefore, a remand is required to attempt to obtain the July 2017 Goldmann chart and to interpret the January 2018 Goldmann Chart. 
The matter is REMANDED for the following action:
1. The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veterans claim, to include the July 2017 Goldmann Chart.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2.  Then, the AOJ should forward the electronic claims file to the VA examiner who conducted the Veterans January 2018 VA examination.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner, to include the July 2017 and January 2018 Goldmann charts.  
Following a review of the relevant records, the examiner must interpret the July 2017 and January 2018 Goldmann charts and report the extent of the remaining visual field in each of the eight 45 degree principal meridians (temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally) for each eye.  If the examiner is unable to provide the requested information he or she should clearly explain why.  
3. Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board.


 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel

